On Rehearing.
LAND, J.
In this court, originally, in answer to the appeal, appellees asked for an amendment of the judgment in their favor by striking therefrom that part which decreed that the property involved be held subject to the payment of all debts due to, or paid by, Homer Barrousse, or Theogene Daigle.
Further complaining because the district court had not decided what debts, if any, were due and owing by said estate, its amount, and what rents and revenues were due to the heirs of Celina David, and, also, to what extent the debts, if any, were compensated and extinguished by the proceeds of the sale of the personal property belonging to the community existing between Theogene Daigle and Celina David, deceased.
In this court, in their application for a rehearing, counsel reiterate that they have asked for rents and revenues.
Counsel ask this court to decide what debts are due, and to pass upon the “alleged paraphernal claim” of Theogene Daigle against the estate of his deceased wife, and other grounds very much to the same effect.
Counsel is in error in the assertions that there is abundant evidence before the court to enable the court to pass upon the questions they present.
There may be as to one only of the claims, in regard to which we express no opinion, for the reason that a general settlement of the community should be made between the parties in a proper judicial proceeding, since the interests of the plaintiffs in the community are purely residuary.
Because of the insufficiency of the evidence and a proper presentation of their respective claims, the parties must be relegated to other proceedings.
In one respect only we grant the application of appellee on his demand for a rehearing, and that relates exclusively to costs of appeal. The judgment on appeal was favorable to appellee, the costs will, therefore, be taxed to defendant and appellant.
This, being a mere matter of costs of ap*471peal, may be done without granting a rehearing.
It is therefore ordered, adjudged and decreed that our former decree remain unchanged and reaffirmed, except as relates to costs of appeal — in that respect it is hereby amended so that they are taxed to defendant and appellant.
With this amendment of our decree, the application for rehearing is refused.